                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    CATHERINE LILLY,                                       Case No. 2:16-CV-2687 JCM (VCF)
                 8                                           Plaintiff(s),                         ORDER
                 9           v.
               10     SYNCHRONY FINANCIAL,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Lilly v. Synchrony Financial, case number
               14     2:16-cv-2687-JCM-VCF.
               15             On April 7, 2017, Magistrate Judge Ferenbach granted the parties’ motion to stay the
               16     instant case. (ECF No. 19). A year later, on April 9, 2018, the court granted the parties’
               17     stipulation to submit to binding arbitration. (ECF Nos. 20; 21). Since this court’s order nearly
               18     two years ago, this case stagnated. As a result, on February 24, 2020, the court ordered the
               19     parties to file a stipulation to dismiss or a status report. (ECF No. 22).
               20             Despite the court’s most recent order, no party has appeared. No documents or motions
               21     have been filed. The parties have not updated the court regarding the status of their binding
               22     arbitration.
               23             Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or
               24     to comply with these rules or a court order, a defendant may move to dismiss the action or any
               25     claim against it.” Fed. R. Civ. P. 41(b). Although this rule only references dismissal upon
               26     defendant’s motion, the Supreme Court in Link v. Wabash R. Co. held as follows:
               27
                                     Neither the permissive language of the Rule—which merely
               28                    authorizes a motion by the defendant—nor its policy requires us to
                                     conclude that it was the purpose of the Rule to abrogate the power

James C. Mahan
U.S. District Judge
                1                      of courts, acting on their own initiative, to clear their calendars of
                                       cases that have remained dormant because of the inaction or
                2                      dilatoriness of the parties seeking relief. The authority of a court
                                       to dismiss sua sponte for lack of prosecution has generally been
                3                      considered an ‘inherent power,’ governed not by rule or statute but
                                       by the control necessarily vested in courts to manage their own
                4                      affairs so as to achieve the orderly and expeditious disposition of
                                       cases.
                5
                6     Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962).

                7             The Supreme Court specifically affirmed “the power of courts, acting on their own

                8     initiative, to clear their calendars of cases that have remained dormant because of the inaction or

                9     dilatoriness of the parties seeking relief.” Id. at 630. Thus, Rule 41(b) authorizes district courts

              10      to sua sponte dismiss actions for failure to prosecute or to comply with court orders or the

              11      Rules. Pagtalunan v. Galaza, 291 F.3d 639, 640–43 (9th Cir. 2002);

              12              This power is also codified in this court’s local rules. Local Rule 41-1 provides that

              13      “[a]ll civil actions that have been pending in this court for more than 270 days without any

              14      proceeding of record having been taken may, after notice, be dismissed for want of prosecution

              15      by the court sua sponte or on the motion of an attorney or pro se party.” LR 41-1.

              16              Plaintiff has failed to prosecute her claim and failed to comply with the court’s order for a

              17      stipulation dismissing this action in accordance with the parties’ binding arbitration or for a

              18      status report.

              19              Consequently, the court finds that dismissal is appropriate.

              20              Accordingly,

              21              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s complaint in

              22      the matter of Synchrony Financial, case number 2:16-cv-2687-JCM-VCF, be, and the same

              23      hereby is, DISMISSED.

              24              The clerk is instructed to enter judgment and close the case accordingly,

              25              DATED March 30, 2020.

              26                                                      __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
